ACCEPTED
                                                                                                       01-14-00232-CR
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                   3/4/2015 2:41:46 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                CLERK

                                      NO. 01-14-00232-CR

                               IN THE COURT OF APPEALS
                                                                     FILED IN
                            FOR THE FIRST JUDICIAL DISTRICT   1st COURT OF APPEALS
                                   HOUSTON, TEXAS                 HOUSTON, TEXAS
                                                              3/4/2015 2:41:46 PM
             _________________________________________________________
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk
                                      ARTURO CHAVEZ
                                               Appellant

                                                V.

                                 STATE OF TEXAS
                                            Appellee
            __________________________________________________________


                   On Appeal from the 338th Judicial District Court of Harris
                         County, Texas - Trial Court No. 1338052
                                 Honorable Brock Thomas

            __________________________________________________________

                 MOTION FOR LEAVE TO FILE CORRECTED BRIEF
            ___________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

       Arturo Chavez, Appellant, requests leave to file a corrected brief. The corrected brief, filed

at the same time as this motion, makes typographic, grammatical, and stylistic changes to the

original brief. The substance of the original brief remains the same.

                                              Respectfully submitted,

                                              DeGUERIN, DICKSON, HENNESSY & WARD

                                              /s/Matt Hennessy
                                              Matt Hennessy
                                              State Bar No. 00787677
                                              1018 Preston, 7th Floor
                                              Houston, Texas 77002
                                              (713 223-5959 Telephone
                                              (713) 223-9231 Facsimile
                                              matt@deguerin.com
                                CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing Motion for Leave to File
Corrected Brief has been delivered to Kimberly Stelter, Assistant District Attorney, Appellate
Division, 1201 Franklin, Suite 600, Houston, Texas 77002, via electronic filing, on March 4, 2015.


                                             /s/Matt Hennessy
                                             Matt Hennessy